DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second clutch positioned to selectively rotationally couple the output shaft to the first electromagnetic device (claims 5 and 16), the first electromagnetic device and the second electromagnetic device are directly coupled to the sun gear of the second gear set (claim 11), and a second clutch positioned to selectively couple the second motor/generator to an engine of the vehicle (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11-13, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites the limitation “a second clutch positioned to selectively rotationally couple the output shaft to the first electromagnetic device when engaged.”  The specification is silent as to the location of a “second clutch” within the invention.  It would require undue experimentation by one of ordinary skill in the art to determine how to incorporate a second clutch into the disclosed drive system.
Claim 11 recites the limitation “the first electromagnetic device and the second electromagnetic device are directly coupled to the sun gear of the second gear set.”  The specification does not disclose or show this arrangement of a direct coupling.  The specification discloses only the second electromagnetic device being directly coupled to the sun gear of the second gear set.  The first electromagnetic device is directly coupled to the sun gear of the first gear set.  The specification would not enable one of ordinary skill in the art to make or us the invention as claimed.
Claims 12 and 13 depend from claim 11 and are therefore also rejected.
Claim 16 recites the limitation “a second clutch positioned to selectively rotationally couple the output shaft to the first electromagnetic device when engaged.”  The specification is silent as to the location of a “second clutch” within the invention.  It would require undue experimentation by one of ordinary skill in the art to determine how to incorporate a second clutch into the disclosed drive system.
Claim 19 recites the limitation “a second clutch positioned to selectively couple the second motor/generator to an engine of the vehicle.”  The specification does not provide support for this limitation.  There is no description that would enable one of ordinary skill in the are the ability to make or use the claimed invention.  There is no description of how a second clutch would be incorporated into the claimed invention.
Allowable Subject Matter
Claims 1-4, 6-10, 14, 15, 17, 18 and 20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0046886 A1: discloses a drive system for a vehicle, comprising: a first electromagnetic device directly coupled to a first planetary gear set; and a second electromagnetic device directly coupled to a second planetary gear set; wherein: in a first mode of operation, a clutch is engaged to couple the second planetary gear set to the first planetary gear set and a brake is disengaged to allow rotation of the second planetary gear set.  This reference does not disclose that in a second mode of operation, the brake is engaged to limit rotation of the second planetary gear set and the clutch is disengaged.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659